Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1. In view of Applicant’s Amendment filed on 12/12/18 that was not timely entered, the previous Restriction Requirement mailed on 04/30/21 is hereby vacated. The new Restriction Requirement is set forth below. Examiner apologized for any inconveniences.

Claims  1- 18   are pending. 


Restriction Requirement


3. Restriction to one of the following inventions is required under  pre-AIA  35 U.S.C. § 121:


I.	Claims 1-5, 10-14  are drawn to a method of producing multilineage potential cells, classified in A61 K 2039/515.

II.	Claims 6-8, 15, 16 are drawn to a multilineage potential cells,  classified in A61K 35/15

III.	Claims 9  is drawn to a method of treating  a condition in a mammal  comprising administering  multilineage potential cells , classified in A 61K 2039/515.

IV. 	Claims 17 and 18 are drawn to a an isolated heterogeneous population of mammalian multilineage potential cells,  classified in A61K 35/15



4. Groups I and III  are different methods.  These inventions are  differ with respect to ingredients, method steps, and endpoints; therefore, each method is patentable distinct.

5. Groups II and III are related as product and process of using.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 

6. Groups II and IV are different products.  These inventions are differ with respect to the structure of the cells in the claimed populations, therefore each product is patentably distinct.



7. These inventions are distinct for the reasons given above.  In addition, they have acquired a separate status in the art as shown by different classification and/or recognized divergent subject matter.  Further, even though in some cases the classification is shared, a different field of search would be required based upon the structurally distinct products recited and the various methods of use comprising distinct method steps.  Moreover, a prior art search also requires a literature search.  It is an undue burden for the examiner to search more than one invention.  

Therefore restriction for examination purposes as indicated is proper.

8. The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.




10.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.



11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker  can be reached on 571/ 272-3181 .  

The fax number for the organization where this application or proceeding is assigned is 703-872-9306.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644